WOLFE, Justice.
I concur.
If the girl’s story as related to her mother was not part of the res gestae, I would think that the defendant might protect himself against a reiteration of it by the mother and thus avoid an increased emphasis on the elements constituting the crime. Basically, I think we must stand on the proposition that the account given by the girl to her mother was under the stress of indignation at the outrage and thus constituted the event speaking through the victim. If there were parts of the narrative related by the daughter to the mother and testified to by the mother which should have been excluded as not constituting matters which were part of the res gestae because not coming within the scope of the guarantee of authenticity, it may be that they should have been excluded if the objection was sufficiently specific. But if such matters were wrongly admitted, I am unable to see how the defendant could have been prejudiced thereby because they were not directly connected with elements of the crime.
For this reason, I prefer to rest my concurrence on the ground that at least that part of the girl’s story dealing with the commission of the crime and circumstances under which it was committed revealed through the testimony of the mother as having been related to her by her daughter, was admissible in this case under the res gestae rule. I think the effect of such a harrowing experience and the emotional reaction from it would still be the actuating force which produced the statement to the mother even after an interval of perhaps an hour. This is not the case of a girl waiting to reveal the event until she finds she is pregnant. *136It is quite unlikely that she would tell her mother of the happening if she had consented to it. It is far more likely that the actuating force which impelled her to reveal the event to her mother was the emotional stress which the event generated in her and which provides the guarantee of its truthfulness. This is not lost by the intervening of an interval of a half hour or even longer.